EXHIBIT 99.1 REVA Symposium Showcases Clinical Data Company discusses positive long-term data, expanded clinical trials, and plans for growth San Diego, California and Sydney, Australia (Thursday, 18 May 2017, AEST) – Today at the Paris Course on Revascularization (“EuroPCR”), REVA Medical, Inc. (ASX: RVA) (“REVA” or the “Company”) sponsored a symposium entitled, Fantom: performance gains and clinical data for a next generation BRS, which highlighted the recently announced clinical data from the FANTOM II trial. Information regarding the Company’s newly initiated clinical trials and plans for expansion was also presented. Dr. Alexandre Abizaid, Director of Invasive Cardiology at Institute Dante Pazzanese of Cardiology in Sao Paulo, Brazil, provided a thorough review of the 12-month clinical results from the FANTOM II trial, which were released by the Company yesterday. The results, which included a very low 4.2% rate of Major Adverse Cardiac Events (“MACE”), demonstrate a strong safety profile for Fantom through a sustained timeframe. Dr. Neils Holm from the Skejby-Aarhus University Hospital in Aarhus, Denmark expanded on the nine-month Optical Coherence Tomography (“OCT”) results that were also released by the Company yesterday. The OCT imaging results in a subset of patients treated with Fantom demonstrated vessel patency (maintenance of a wide open artery) and sustained healing with greater than 99% strut coverage at nine months.
